Citation Nr: 1415043	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  11-01 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right rib cage strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, as well as a period in the Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  


FINDING OF FACT

The evidence of record does not demonstrate a current diagnosis of a right rib cage disorder.  


CONCLUSION OF LAW

A right rib cage disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The RO's February 2009 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman, 19 Vet. App. at 486.  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although a VA examination was not provided in conjunction with the Veteran's service connection claim for a right rib cage strain, the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4).  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record, other than the Veteran's own lay statements, that his right rib cage strain is etiologically related to his military service.  While his statements are competent evidence of pain and symptomatology, his statements are not competent evidence of a diagnosis or etiology of a disorder.  See Cromley v. Brown, 7 Vet. App. 376, 379   (1995); see also Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (finding that the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  As such, VA is not required to provide a VA examination in conjunction with the instant claim.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In December 2008, the Veteran submitted the service connection claim for a right rib cage strain, which was denied by a rating decision in July 2009.  The Veteran contends that his right rib cage strain was incurred in or due to his active duty service.  Specifically, during his hearing testimony in May 2013, the Veteran testified that while serving in the Navy, an anchor broke and became loose.  He testified that he was injured in the process of helping his fellow service members secure the anchor, and later began experiencing pain in his ribs.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, the following must be shown: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran's service treatment records are negative for complaints of or treatment for a right rib cage disorder or symptoms related thereto, other than a notation of chest pain in a service medical record dated January 1968.  

Post-service medical documentation note the Veteran's complaints of pain in his abdominal area and right upper quadrant area.  

In May 2013, the Veteran testified at a Board hearing as to the onset, experiences, and symptoms associated with his right rib cage disorder.  He testified that while he did not feel any sharp pain at the time he was assisting his fellow service members in securing an anchor, he later began experiencing pain in his ribs.  He also testified that he continues to experience pain in his rib cage, which interferes with his activities of daily living.  

The Veteran's service treatment records are negative for any diagnosis of a right rib cage disorder.  Furthermore, there is no medical evidence of record that relates any right rib cage complaints to service or to a service-connected disability.  

To the extent that the Veteran asserts that he has a current right rib cage disorder, including various statements in support of his claim, the Board finds that as a layperson, his statements are competent as to symptoms he experiences.  However, his statements are not competent evidence to diagnose a right rib cage disorder, as the presence of a right rib cage disorder is a determination "medical in nature" and is not capable of lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1313 (Fed. Cir. 2006); see Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis); Barr v. Nicholson, 21, Vet. App. 303 (2007) (holding that when a disorder may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination  "medical in nature" and is capable of lay observation).  Moreover, his statements are not competent evidence to relate his right rib cage complaints to his military service.  The evidence of record does not demonstrate that the Veteran possesses the medical expertise to diagnose the claimed disorder, nor does he have the medical expertise to provide an opinion regarding the etiology of the claimed right rib cage complaints.  Thus, the Veteran's lay assertions regarding the existence of a current right rib cage disorder and its relationship to his military service amount to a diagnosis and an etiological opinion which are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).       
  
Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  A longitudinal review of the post-service evidence of record does not reveal a current diagnosis of a right rib cage disorder.  Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Absent medical evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for a right rib cage disorder has not been presented and the appeal must be denied.  As such, service connection for a right rib cage disorder is not warranted. 

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as there is no competent evidence of record that relates the Veteran's right rib cage strain to service, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         


ORDER

Service connection for a right rib cage strain is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


